Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 22, 2021

                                      No. 04-20-00597-CR

                                        Richard LARES,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CR-10110
                    Honorable Juanita A. Vasquez-Gardner, Judge Presiding


                                         ORDER

       On November 27, 2020, appellant Richard Lares filed a pro se notice of appeal stating he
was appealing “a Final Judgment of Conviction with a[n] ‘Amended’ stamp” on it that was
signed on August 11, 2020. See Turner v. State, 529 S.W.3d 157, 158 (Tex. 2017) (deeming pro
se inmates pleading as filed at the time the prison authorities duly receive the document to be
mailed). On January 19, 2021, the district clerk filed the clerk’s record, which only contains the
judgment of conviction that imposes sentence on August 10, 2009. The record does not include
a copy of an amended judgment signed on August 11, 2020 or a motion that precipitated that
judgment.
        “A timely notice of appeal is necessary to invoke appellate jurisdiction.” Blanton v.
State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012). In general, when a defendant appeals a
judgment of conviction, the deadline for filing a notice of appeal runs thirty days after the date
sentence is imposed in absence of a timely motion for new trial. Id.; TEX. R. APP. P. 26.2.
Accordingly, appellant’s notice of appeal would have been due by September 9, 2009. See
Blanton, 369 S.W.3d at 904; TEX. R. APP. P. 26.2.
        Nevertheless, the Texas Court of Criminal Appeals has also recognized that nunc pro
tunc judgments are appealable orders subject to the thirty-day filing period. Blanton, 369
S.W.3d at 904. Accordingly, to the extent appellant may be appealing matters raised in the entry
of the amended judgment, his notice of appeal would have been due by September 10, 2020.
         Because it appears we lack jurisdiction to consider his appeal, we ORDER appellant to
file in this court, on or before February 22, 2021, a response showing cause why this appeal
should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). If a
supplemental clerk’s record is required to establish this court’s jurisdiction, appellant must ask
the trial court clerk to prepare one and must notify the clerk of this court that such a request was
made. All deadlines in this matter are suspended until further order of the court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court